Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	Claim(s) 1-24 were previously pending and were rejected in the previous office action. Claim(s) 1, 8-9, 16-17, and 24 were amended. Claim(s) 5, 13, and 21 were cancelled. Claim(s) 2-4, 6-7, 10-12, 14-15, 18-20, 22-23 were left previously/originally presented. Claim(s) 1-4, 6-12, 14-20, and 22-24 are currently pending and have been examined. 

Response to Arguments
Specification
	Applicant’s arguments and amendments, see page 12 of Applicant’s Response, filed May, 30, 2021, with respect to the specification objection has been fully considered and are persuasive. The specification objection has been withdrawn.

Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page(s) 13-14 of Applicant’s Response, filed May, 30, 2021, with respect to the rejection under 35 U.S.C. 112(b) has 

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page(s) 12-13 of Applicant’s Response, filed May, 30, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1-4, 6-12, 14-20, and 22-24 have been fully considered but they are not persuasive.
	Applicant argues, on page(s) 12-13, that the amended Independent Claim(s) 1, 9,  and 17, do not fall within the revised Step 2A prong one since the claim does not fall within one of the enumerated groupings. Examiner, respectively, disagrees with applicants’ arguments. As an initial matter, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people. These sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings, see 2106.04(a)(2)(II). Examiner, respectfully, notes that the specific limitation(s), in Independent Claim(s) 1, 9, and 17, are directed to an abstract idea without significantly more. The claim(s) as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or fundamental economic principles or practices and/or commercial or Legal Interactions. In particular the “receiving information relating to delivery drivers’ offers to deliver a plurality of items to be delivered,” “wherein the delivery drivers’ offers are received in response to notifications including information relating to the items to be delivered and a price to be paid for delivering each item to be delivered,” “generating hierarchical clusters of pickup locations of the plurality of items to be delivered,” “for each generated hierarchical cluster, generating a delivery route of a vehicle to deliver the items to be delivered for that cluster,” “generating new delivery routes from the generated delivery routes by breaking the generated deliver routes based on the delivery drivers’ offers to deliver a plurality of items so that each new delivery route has at least one driver who has submitted an offer on all deliveries in the new delivery route,” and “matching delivery drivers with deliveries of items to be delivered based on  a plurality of criteria,” step(s) and function(s) as per Claim(s) 1,  9, and 17, are merely managing certain methods of organizing human activity. . Similar to, Credit Acceptance Corp v, Westlake Services, where the court found that that processing a credit application between a customer and dealer, where the business relation is the relationship between the customer and the dealer during the vehicle purchase was merely a commercial transaction, which, is a form of certain methods of organizing human activity. Here, the claim(s) are similar to a business relationship between an delivery entity and a customer, which, the entity receives delivery offers and price 

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-4, 6-12, 14-20, and 22-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Applicant argues, on page 16, that Ananthanarayanan (US 9,569,745) fails to disclose “generating new delivery routes from the generated delivery routes by breaking the generated delivery routes based on the delivery drivers’ offers to deliver a plurality of items so that each new delivery route has at least one driver who has submitted an offer on all deliveries in the new delivery route.” Examiner, respectfully, disagrees with applicant’s arguments. Ananthanarayanan teaches that the system can compare the current route of the delivery vehicle to a new route, which, the system can alter the delivery vehicle to the new route in order to fulfill the pickup of the order shipment(s), 

Claim Interpretation
	Claim(s) 7 and 23 recites the performance of steps subject to the following conditions precedent “…if the delivery driver has submitted an offer on all shipment requests in the new delivery route, wherein the edges are weighted based on a number of shipment requests on the new delivery route.” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the Claim(s) 7 and  23 merely requires  “matching delivery drivers with new delivery routes using max weight bipartite matching on a graph in which edges are defined between a delivery driver and new delivery route,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. Examiner, further, notes that for compact prosecution examiner has applied prior art to the above limitation, see below rejection. 	

	Claim(s) 8 and 24 recites the performance of steps subject to the following conditions precedent “…if the delivery driver has submitted an offer on all shipment requests in the new delivery route, wherein the edges are weighted based on a randomized base score determined by the number of offers the driver has made in the past week, with offers which were not accepted counted double and the distance of the driver to the pickup location of the delivery, wherein offers the driver has made in the past week that were not accepted are counted double.” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B Claim(s) 8 and 24 merely requires that “wherein generating new delivery routes comprises: rewarding the drivers by generating a bipartition having a first side including all new delivery routes matched in the shipment request maximization, and a second side including all drivers who have submitted offers on at least one new delivery route; and matching delivery drivers with new delivery routes using max cardinality bipartite matching on a graph in which edges are defined between a delivery driver and new delivery route,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-4, 6-12, 14-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1, 9, and 17 recites an entity that is able offer delivery based on item information and pricing information for delivery. The entity will then be provided a route based on pickup items being located within different areas. An entity will then be matched with the items. Independent Claim(s) 1, 9, and 17, as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or fundamental economic principles or practices and/or commercial or Legal Interactions. Claim(s) 1, 9, and 17, recites “receiving information relating to delivery drivers’ offers to deliver a plurality of items to be delivered,” “wherein the delivery drivers’ offers are received in response to notifications including information relating to the items to be delivered and a price to be paid for delivering each item to be delivered,” “generating hierarchical clusters of pickup locations of the plurality of items to be delivered,” “for each generated hierarchical cluster, generating a delivery route of a vehicle to deliver the items to be delivered for that cluster,” “generating new delivery routes from the generated delivery routes by breaking the generated delivery routes based on the delivery drivers’ offers to deliver a plurality of items so that each new delivery route has at least one driver who has submitted an offer on all deliveries in the new delivery route,” and “matching delivery drivers with deliveries of items to be delivered based on a plurality of criteria,” step(s)/function(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or fundamental economic principles or practices  and/or commercial or legal interactions. For instance, in this case, Independent Claim(s) 1, 9, and 17, are similar to an entity receiving item information and price Claim 1: have no additional elements, which, these claim limitations can be performed in the human mind or by a human using a pen and paper; Claim 9: a processor and a memory; and Claim 17: a non-transitory computer readable storage, and a computer) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 9, and 17 recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “receiving,” “generating,” “generating,” and “matching,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: have no additional elements, which, these claim limitations can be performed in the human mind or by a human using a pen and paper; Claim 9: a processor and a memory; and Claim 17: a non-transitory computer readable storage, and a computer). Examiner, notes that a processor, a memory, a non-transitory computer readable storage, and a computer, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive and transmit delivery 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24: The various metrics of Dependent Claim(s) 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 9, and 17, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 above do not include additional elements that are sufficient to amount to significantly more than the Claim(s) 1-4, 6-12, 14-20, and 22-24 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 6, 9-10, 12, 14, 17-18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2017/0286893) in view of .
Regarding Claim 1, Clark et al., teaches a method for delivery routing, the method comprising: 
Receiving information relating to delivery drivers’ offers to deliver a plurality of items to be delivered. (Paragraph(s) 0044 and 0055-0056)(Clark et al. teaches a driver portal, which, allows delivery drivers to submit bids for a requested delivery. Clark et al., further, teaches that the system can provide a notification to the delivery drivers portal, which, allows the drivers to view the delivery request allowing the delivery drivers to accept the request)




Matching delivery drivers with deliveries of items to be delivered based on a plurality of criteria. (Paragraph 0037); and (Abstract)(Clark et al. teaches matching delivery request between a customer with a delivery driver to identify one or more delivery drivers that satisfy the predetermined criteria)
	With respect to the above limitations: while Clark et al. teaches one or more deliver drivers being provided with delivery notifications, which, the delivery drivers will be able to bid on the deliver request. The system will then match the delivery drivers based on predetermined criteria’s. However, Clark et al., doesn’t explicitly teach that the delivery drivers’ will be provided with notifications that consist of item information and the price for delivering the item. Clark et al., also, doesn’t explicitly teach generating pickup location clusters for items that need to be delivered, which, the system will then determine routes for a certain cluster and the system will breakdown those routes into newly developed routes for delivering the items. 
	But, Brownell et al. in the analogous art of delivery, teaches wherein the delivery drivers’ offers are received in response to notifications including information relating to the items to be delivered and a price to be paid for delivering each item to be delivered. (Paragraph(s) 0008, 0021, 0024, and 0033)(Brownell et al. teaches delivery request that can be shared to one or more delivery drivers. The delivery request can include the size of the item and/or the description of the package (i.e., information relating to the items to be delivered) and the fee offered for delivering the package (i.e., price to be paid for delivering each item). Brownell et al., further, teaches that if the delivery request is not accepted then the delivery driver can counter-offer the delivery fee or the driver can accept the conditions 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of a delivery driver bidding for delivery shipments, which, drivers will be matched to the shipments of Clark et al., by incorporating the teachings of delivery drivers bidding on shipment requests, which, the delivery drivers are able to view the item information and pricing information for delivering the item(s) of Brownell et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention when the delivery service drivers are able to view pricing information and item information to help try to offset their fuel cost and turn their commute into a net gain because it allows for faster delivery and cheaper pricing. (Brownell et al.: Paragraph(s) 0003-0004)
	With respect to the above limitations: while Brownell et al. teaches allowing deliver drivers to view item information and pricing information for the delivery of the items, which, the delivery drivers will then be provided with the shipment request for acceptance. However, Clark et al. and Brownell et al., do not explicitly teach generating pickup location clusters for items that need to be delivered, which, the system will then determine routes for a certain cluster and the system will breakdown those routes into newly developed routes for delivering the items. 
	But, Ananthanarayanan in the analogous art of delivery based on geographic clusters, teaches 
Generating hierarchical clusters of pickup locations of the plurality of items to be delivered. (Column 3, Line(s) 55-64)(Ananthanarayanan teaches a system that can determine high density pickup areas within a geographic region. Once the system identifies a number of pickup areas the system will break the geographic areas into regional clusters)
For each generated hierarchical cluster, generating a delivery route of a vehicle to deliver the items to be delivered for that cluster. (Column 4, Line(s) 19-39); and (Column 5, Line(s) 30-34)(Ananthanarayanan teaches that regional clusters can be created, which, a service provider is able to plan routes and secure carrier capacity for the regional cluster(s). Ananthanarayanan, further, teaches that a set maximum or minimum pickup locations that are within a regional cluster can be assigned with a set of routes, see Column 5, Line(s) 14-25, 31-44)
Generating new delivery routes from the generated delivery routes by breaking the generated delivery routes based on the delivery drivers’ offers to deliver a plurality of items so that each new delivery route has at least one driver who has submitted an offer on all deliveries in the new delivery route. (Column 3, Line(s) 27-33); and (Column 12, Line(s) 30-47)(Ananthanarayanan teaches that the system can compare the current route of the delivery vehicle to a new route, which, the system can alter the delivery vehicle to the new route in order to fulfill the pickup of the order shipment(s). Ananthanarayanan, further, teaches that orders and/or new orders can be shifted between various 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of delivering items to a customer of Clark et al. and  delivery drivers delivering items to customers after viewing item information and pricing information for those item(s) of Brownell et al., by incorporating the teachings of determining cluster regions for picking up items for delivery, which, the system will assign routes and newly defined routes for delivery of Ananthanarayanan, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention when the system allows a set of routes for clustering to be adjusted because it allows for the service providers to procure capacity in advance and reduce transit time and delivery cost for delivering items to customers. (Ananthanarayanan: Column 12, Line(s) 48-60)

Regarding Claim 2, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 1 and wherein the information relating to delivery drivers’ offers comprises current driver activity. (Paragraph 0046)(Clark et al. teaches that delivery drivers’ are able to include various factors along with their request such as location, distance, and availability of the driver(s) (i.e., current driver activity))

	Regarding Claim 4, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 1.
	But, Clark et al./Brownell et al., doesn’t explicitly teach wherein generating a delivery route comprises: 
Defining as a route a plurality of deliveries to be performed by one delivery driver.
Wherein an origin of the deliveries is a mediod of the cluster.
The route is defined based on a capacity of a vehicle, a size of a shipment, and a time window. 
	But, Ananthanarayanan in the analogous art of delivery based on geographic clusters, teaches wherein generating a delivery route comprises: 
Defining as a route a plurality of deliveries to be performed by one delivery driver. (Column 3, Line(s) 34-36)(Ananthanarayanan teaches a service provider is able to elect a pickup to a particular route based on location and type of vehicle and depending on the order the assigned delivery personal is able to pick up the order(s) along the route(s))
Wherein an origin of the deliveries is a mediod of the cluster. (Column 4, Line(s) 1-13)(Ananthanarayanan teaches an algorithm that is able to separate the geographic areas into regional clusters. The algorithm will then assign a number of centroids (i.e., mediod) to the geographic area(s), which, the regional cluster(s) are formed by assigning each pickup location to the closest centroid (i.e., origin of the deliveries is a mediod of the cluster))  
The route is defined based on a capacity of a vehicle, a size of a shipment, and a time window. (Column 3, Lines 1-15); (Column 9, Line(s) 64-67); (Column 10, Line(s) 1-2); (Column 12, Lines 61-67); and (Column 13, Lines 1-6)(Ananthanarayanan teaches identifying region clusters, which, a shipment pickup can occur. The system will then determine routes for the delivery vehicle to pass through the region cluster. The system will make this determination based on cost, pickup times (i.e., time window), and other requirements. Ananthanarayanan, further, teaches that the system is able to optimize the route based on the weight and/or volume of the order (i.e., size of the shipment) and the delivery vehicle capacity to carry the order(s), see Column 9, Line(s) 64-67); Column 10, Line(s) 1-2; and Column 12, Lines 61-67; and Column 13, Line(s) 1-2) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of delivering items to a customer of Clark et al. and  delivery drivers delivering items to customers after viewing 

	Regarding Claim 6, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 1 and 

To reward the drivers based on predefined criteria. (Paragraph 0046)(Clark et al. teaches that drivers can be paid (i.e., reward) based on various factors such as distance, size of the item, reputation, and so on (i.e., predefined criteria)) 
	With respect to the above limitations: while Clark et al. teaches that the system will provide payment to the delivery drivers based on various parameters. Also, Clark et al. and Brownell et al., teaches assigning orders to the delivery drivers.  However, Clark 
	But, Ananthanarayanan in the analogous art of delivery based on geographic clusters, teaches wherein matching delivery drivers with deliveries of items is based on ensuring that as many deliveries as possible are completed. (Column 9, Lines 41-67); (Column 10, Lines 1-4); and (Claim 11)(Ananthanarayanan teaches an algorithm that is able to optimize a route. The algorithm will optimize the route by taking into account various parameters to identify the route that is operationally effective for a particular delivery and ensuring the delivery vehicle has the capacity to carry the order along the route. Ananthanarayanan, further, teaches that the system will filter the delivery routes associated with the pickup such that the set of delivery routes will meet the demand date, see Claim 11)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of delivering items to a customer of Clark et al. and  delivery drivers delivering items to customers after viewing item information and pricing information for those item(s) of Brownell et al., by incorporating the teachings of determining cluster regions for picking up items for delivery, which, the system will assign routes to delivery personnel based on meeting a demand date of Ananthanarayanan, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention when the system allows a set of routes for clustering to be adjusted in order to meet a demand date because it allows for the service providers to procure capacity in 

	Regarding Claim 9, Clark et al./Brownell et al./Ananthanarayanan, teaches a system for delivery routing, the system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform:
Receiving information relating to delivery drivers’ offers to deliver a plurality of items to be delivered. (See, relevant rejection of Claim 1(a))
Wherein the delivery drivers’ offers are received in response to notifications including information relating to the items to be delivered and a price to be paid for delivering each item to be delivered. (See, relevant rejection of Claim 1(b))
Generating hierarchical clusters of pickup locations of the plurality of items to be delivered. (See, relevant rejection of Claim 1(c))
For each generated hierarchical cluster, generating a deliver route of a vehicle to deliver the items to be delivered for that cluster. (See, relevant rejection of Claim 1(d))
Generating new delivery routes from the generated delivery routes by breaking the generated delivery routes based on the delivery drivers’ offers to deliver a plurality of items so that each new delivery route has at least one driver who has submitted an offer on all deliveries in the new deliver route. (See, relevant rejection of Claim 1(e)
Matching delivery drivers with deliveries of items to be delivered based on a plurality of criteria. (See, relevant rejection of Claim 1(f))

	Regarding Claim 10, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 9 and wherein the information relating to delivery drivers’ offers comprises current driver activity. (See, relevant rejection(s) of Claim(s) 2 and 9)

	Regarding Claim 12, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 9 and wherein generating a delivery route comprises: 
Defining as a route a plurality of deliveries to be performed by one delivery driver. (See, relevant rejection(s) of Claim(s) 4(a) and 9)
Wherein an origin of the deliveries is a mediod of the cluster. (See, relevant rejection(s) of Claim(s) 4(b) and 9)
The route is defined based on a capacity of a vehicle, a size of a shipment, and a time window.  (See, relevant rejection(s) of Claim(s) 4(c) and 9)

	Regarding Claim 14, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 9 and 
Wherein matching delivery drivers with deliveries of items is based on ensuring that as many deliveries as possible are completed. (See, relevant rejection(s) of Claim(s) 6(a) and 9
To reward the drivers based on predefined criteria. (See, relevant rejection(s) of Claim(s) 6(b) and 9)

	Regarding Claim 17, Clark et al./Brownell et al./Ananthanarayanan, teaches a computer program product for delivery routing, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: 
Receiving information relating to delivery drivers’ offers to deliver a plurality of items to be delivered. (See, relevant rejection of Claim 1(a))
Wherein the delivery drivers’ offers are received in response to notifications including information relating to the items to be delivered and a price to be paid for delivering each item to be delivered. (See, relevant rejection of Claim 1(b))
Generating hierarchical clusters of pickup locations of the plurality of items to be delivered. (See, relevant rejection of Claim 1(c))
For each generated hierarchical cluster, generating a delivery route of a vehicle to deliver the items to be delivered for that cluster. (See, relevant rejection of Claim 1(d))
Generating new delivery routes from the generated delivery routes by breaking the generated delivery routes based on the delivery drivers’ offers to deliver a plurality of items so that each new delivery route has at Claim 1(e))
Matching delivery drivers with deliveries of items to be delivered based on a plurality of criteria. (See, relevant rejection of Claim 1(f))

	Regarding Claim 18, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 17 and wherein the information relating to delivery drivers’ offers comprises current driver activity. (See, relevant rejection(s) of Claim(s) 2 and 17)

	Regarding Claim 20, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 17 and wherein generating a delivery route comprises: 
Defining as a route a plurality of deliveries to be performed by one delivery driver. (See, relevant rejection(s) of Claim(s) 4(a) and 17)
Wherein an origin of the deliveries is a mediod of the cluster. (See, relevant rejection(s) of Claim(s) 4(b) and 17)
The route is defined based on a capacity of a vehicle, a size of a shipment, and a time window. (See, relevant rejection(s) of Claim(s) 4(c) and 17)

	Regarding Claim 22, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 17 and 
Wherein matching deliver drivers with deliveries of items is based on ensuring that as many deliveries as possible are completed. (See, relevant rejection(s) of Claim(s) 6(a) and 17)
To reward the drivers based on predefined criteria. (See, relevant rejection(s) of Claim(s) 6(b) and 17)

Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2017/0286893) in view of Brownell et al. (US 2019/0080275) and Ananthanarayanan (US 9,569,745) and further in view of “Cluster merging and splitting in hierarchical clustering algorithms,” by Chris Ding and Xiaofeng He, NERSC Division, Lawrence Berkely National Laboratory, December 12, 2002, (hereinafter Ding) and further in view of “Ship Route Extraction and Clustering Analysis Based on Automatic Identification System Data,” by Sainan Wang, Suixiang Gao, and Wenguo Yang, Eighth International Conference on Intelligent Control and Information Processing, November 3-5, 2017, (hereinafter Wang).

Regarding Claim 3, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 1.
However, Clark et al./Brownell et al./Ananthanarayanan, do not explicitly teach wherein generating hierarchical clusters of pickup locations comprises: 
Performing agglomerative hierarchical clustering on pickup locations.
Merging clusters based on a distance between clusters.
Wherein a distance between two clusters is a largest distance between any pickup locations in each of the two clusters. 
But, Ding in the analogous art of using an agglomerative function to determine clusters, teaches wherein generating hierarchical clusters of pickup locations comprises: 
Performing agglomerative hierarchical clustering pickup locations. (Page 139, “Introduction…”Hierarchical clustering methods…”)(Ding teaches an agglomerative approach for building larger clusters by merging two smaller clusters) 
Merging clusters based on a distance between clusters. (Page 145, “Agglomerative clustering…””In hierarchical agglomerative clustering…”)(Ding teaches that agglomerative clusters are built based on using distance amongst the various linkage points) 
Wherein a distance between two clusters is a largest distance between any pickup locations in each of the two clusters. (Page 145, “Agglomerative clustering…””In hierarchical agglomerative clustering…,” “the complete linkage…”)(Ding teaches that agglomerative clusters are built based on using distance amongst the various linkage points. Ding, further, teaches using the farthest distance among the points (i.e., pickup points) to create the clusters)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of delivering items to a customer of Clark et al., delivery drivers delivering items to customers after viewing item 
	With respect to the above limitations: while Ding teaches using an agglomerative clustering algorithm to determine clusters based on the farthest distance between points. However, to the extent that Clark et al., Brownell et al., Ananthanarayanan, and Ding, do not teach clustering based on pick-up locations see Wang below. 
	But, Wang in the analogous art of using an agglomerative clustering algorithm for routes, teaches clustering based on pick-up locations. (Page 33, “Hierarchical is a method for clustering…”); (Page 34, “III 3. Ship Route Clustering…,”); and (Page 35 “B. Hierarchical clustering for ship routes clustering problem….“)(Wang teaches determining shipping routes for cargo ships. The system will use an agglomerative clustering algorithm to determine the shipping clustering problem, which, the system will take into account distance between the shipping routes between the ports (i.e., pick-up locations) and various clusters)


Regarding Claim 11, Clark et al./Brownell et al./Ananthanarayanan/Ding/Wang, teaches all the limitations as applied to Claim 9 and wherein generating hierarchical clusters of pickup locations comprises: 
Performing agglomerative hierarchical clustering on pickup locations. (See, relevant rejection(s) of Claim(s) 3(a) and 9
Merging clusters based on a distance between clusters. (See, relevant rejection(s) of Claim(s) 3(b) and 9)
Wherein a distance between two clusters is a largest distance between any pickup locations in each of the two clusters. (See, relevant rejection(s) of Claim(s) 3(c) and 9)

Regarding Claim 19, Clark et al./Brownell et al./Ananthanarayanan/Ding/Wang, teaches all the limitations as applied to Claim 17 and wherein generating hierarchical clusters of pickup locations comprises: 
Performing agglomerative hierarchical clustering on pickup locations. (See, relevant rejection(s) of Claim(s) 3(a) and 17)
Merging clusters based on a distance between clusters. (See, relevant rejection(s) of Claim(s) 3(b) and 17)
Wherein a distance between two clusters is a largest distance between any pickup locations in each of the two clusters. (See, relevant rejection(s) of Claim(s) 3(c) and 17)

	Claim(s) 7, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2017/0286893) in view of Brownell et al. (US 2019/0080275) and Ananthanarayanan (US 9,569,745) and further in view of Santos (US 2011/0231215).
	Regarding Claim 7, Clark et al./Brownell et al./Ananthanarayanan, teaches all the limitations as applied to Claim 6
	However, Clark et al. and Brownell et al., do not explicitly teach wherein generating new delivery routes comprises: 
Ensuring that as many deliveries as possible are completed by: 
Generating a bipartition having a first side including all new delivery routes with at least one published shipment request.  
A second side including all delivery drivers who have submitted offers on at least one new delivery route.
Matching delivery drivers with new delivery routes using max weight bipartite matching on a graph in which edges are defined between a delivery driver and new delivery route if the delivery driver has submitted an offer on all shipment requests in the new delivery route. 
Wherein the edges are weighted based on a number of shipment requests on the new delivery route. 
	But, Ananthanarayanan in the analogous art of delivery, teaches 
Generating new delivery routes. (Column 3, Line(s) 27-33); and (Column 12, Line(s) 30-47)(Ananthanarayanan teaches that the system can compare the current route of the delivery vehicle to a new route, which, the system can alter the delivery vehicle to the new route in order to fulfill the pickup of the order shipment(s). Ananthanarayanan, further, teaches that orders and/or new orders can be shifted between various routes, which a whole new set of routes for all the pickups in the regional cluster can be developed and then provided to the corresponding 
Ensuring that as a many deliveries as possible are completed. (Column 9, Lines 41-67); (Column 10, Lines 1-4); and (Claim 11)(Ananthanarayanan teaches an algorithm that is able to optimize a route. The algorithm will optimize the route by taking into account various parameters to identify the route that is operationally effective for a particular delivery and ensuring the delivery vehicle has the capacity to carry the order along the route. Ananthanarayanan, further, teaches that the system will filter the delivery routes associated with the pickup such that the set of delivery routes will meet the demand date, see Claim 11)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of delivering items to a customer of Clark et al. and  delivery drivers delivering items to customers after viewing item information and pricing information for those item(s) of Brownell et al., by incorporating the teachings of determining cluster regions for picking up items for delivery, which, the system can determine delivery routes and new delivery routes for  assigning these routes to delivery personnel based on meeting a demand date of Ananthanarayanan, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention when the system allows a set of routes for clustering to be adjusted in order to meet a demand date because it allows for the service providers to procure capacity in advance and 
	With respect to the above limitations: while Ananthanarayanan teaches determining new routes for delivering items, which, the system can adjust the original routes based on meeting demand dates. However to the extent that, Clark et al./Brownell et al./Ananthanarayanan, do not explicitly teach making sure the deliveries are completed based on generating a bipartition that has sides for the new delivery routes and matching the drivers to the routes based on a max weight of the bipartite matching on the graph and the weighted edges. .
	But, Santos in the analogous art of bipartite graphs and delivery, teaches wherein generating new delivery routes comprises: 
Ensuring that as many deliveries as possible are completed by:
Generating a bipartition having a first side including all new delivery routes with at least one published shipment request. (Paragraph(s) 0029)(Santos teaches using unary data by converting instructions and mapping instructions, which, a graph containing two nodes that correspond to resources and a set of demand instances. Santos, further, teaches that the mapping instructions is able to create a plurality of edges that extend between a node in the set of resources and demand instances (i.e., routes). Examiner, respectfully, notes that resources can be a person with is then matched to a corresponding demand. For example the resource data can identify a number of drivers  all new delivery routes with at least one published shipment request), see paragraph(s) 0023-0024)
A second side including all delivery drivers who have submitted offers on at least one new delivery route. (Paragraph(s) 0029)(Santos teaches using unary data by converting instructions and mapping instructions, which, a graph containing two nodes that correspond to resources and a set of demand instances. Santos, further, teaches that the mapping instructions is able to create a plurality of edges that extend between a node in the set of resources (i.e., submitted offers) and demand instances (i.e., routes). Examiner, respectfully, notes that resources can be a person with is then matched to a corresponding demand. For example the resource data can identify a number of drivers available for delivery of items and identify specific jobs or task for those drivers (e.g., all new delivery routes with at least one published shipment request), see paragraph(s) 0023-0024)
Matching delivery drivers with new delivery routes using max weight bipartite matching on a graph in which edges are defined between a delivery driver and new delivery route if the delivery driver has submitted an offer on all shipment requests in the new delivery route. (Paragraph(s) 0029-0031)(Santos teaches matching the bipartite graph and the edges to a value (e.g., 
Wherein the edges are weighted based on a number of shipment requests on the new delivery route. (Paragraph 0029)(Santos teaches that the edges can be associated with a matching value such a variable of “1,” and/or a variable of “0,” (e.g., weighted). Santos, further, teaches that the edge variable corresponds to the demand that can satisfy the resources) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of delivering items to a customer of Clark et al., delivery drivers delivering items to customers after viewing item information and pricing information for those item(s) of Brownell et al., and determining cluster regions for picking up items for delivery, which, the system will assign routes to delivery personnel based on meeting a demand date of Ananthanarayanan, by incorporating the teachings of determining edges and matching values to those edges in order to match certain assignments to an resource of Santos, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention when the system determines a set of values for various   graph and determining weights to assign because it allows for the system to help improve employee and customer satisfaction by allowing companies to invest significant amounts of time and money in the workforce by accurately determining an efficient plan for assigning employees to endeavors. (Santos: Paragraph(s) 0002 and 0005)

	Regarding Claim 15, Clark et al./Brownell et al./Ananthanarayanan/Santos, teaches all the limitations as applied to Claim 14 and wherein generating new delivery routes comprises: 
Ensuring that as a many deliveries as possible are completed by: 
Generating a bipartition having a first side including all new delivery routes with at least one published shipment request. (See, relevant rejection(s) of Claim(s) 7(a)(a) and 14)
A second side including all delivery drivers who have submitted offers on at least one new delivery route. (See, relevant rejection(s) of Claim(s) 7(a)(b) and 14)
Matching delivery drivers with new delivery routes using max weight bipartite matching on a graph in which edges are defined between a delivery driver and new delivery route if the delivery driver has submitted an offer on all shipment requests in the new delivery route. (See, relevant rejection(s) of Claim(s) 7(a)(c) and 14
Wherein the edges are weighted based on a number of shipment request on the new delivery route. (See, relevant rejection(s) of Claim(s) 7(a)(d) and 14)

	Regarding Claim 23, Clark et al./Brownell et al./Ananthanarayanan/Santos, teaches all the limitations as applied to Claim 22 and wherein generating new delivery routes comprises: 
Ensuring that as a many deliveries as possible are completed by: 
Generating a bipartition having a first side including all new delivery routes with at least one published shipment request. (See, relevant rejection(s) of Claim(s) 7(a)(a) and 22)
A second side including all delivery drivers who have submitted offers on at least one new delivery route. (See, relevant rejection(s) of Claim(s) 7(a)(b) and 22)
Matching delivery drivers with new delivery routes using max weight bipartite matching on a graph in which edges are defined between a delivery driver and new delivery route if the delivery driver has submitted an offer on all shipment requests in the new delivery route. (See, relevant rejection(s) of Claim(s) 7(a)(c) and 22)
Wherein the edges are weighted based on a number of shipment request on the new delivery route. (See, relevant rejection(s) of Claim(s) 7(a)(d) and 22)
Novelty/Non-Obviousness
	For the reasons outlined below, Dependent Claims 8, 16, and 24, are distinguished from the art.
Clark et al.(US 2017/0286893). Clark et al. teaches delivery drivers submitting bids for various requested deliveries. The system will match delivery drivers to the requested deliveries based on various predetermined criteria. However, Clark et al., doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double. 
Brownell et al. (US 2019/0080275). Brownell et al. teaches delivery request that can be provided to delivery drivers, which, includes item information along with pricing information for the delivery. The delivery drivers are then able to accept the deliveries and/or place a bid for the delivery. However, Brownell et al., doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
Ananthanarayanan (US 9,569,745). Ananthanarayanan teaches generating cluster areas for pickup locations, which, delivery drivers can be matched to the demand of the items. The system will then route the delivery drivers to the item. 
Santos (US 2011/0231215). Santos teaches using unary data by converting instructions and mapping instructions, which, a graph containing two nodes that correspond to resources and a set of demand instances. The mapping instructions are able to create a plurality of edges that extend between a node in the set of resources and demand instances, which, the edges can be associated with a matching value such a variable of “1,” and/or a variable of “0,”and correspond to the demand that can satisfy the resources. Santos, further, teaches matching the bipartite graph and the edges to a minimum and/or maximum cost value, which, the system will assign a cost to each edge in the bipartite graph based on predetermined constants that are used for the one or more edges. Santos, further, teaches that such assignment can relate to a particular delivery employee given a job, which, a cost for the edge will be assigned to the proper employee. However, Santos, doesn’t explicitly teach determining a weight for the edges based on counting unaccepted offers within the past week as double. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (CN 111126799 A). The closest prior art found for dependent claim(s) 8, 16, and 24, is Lin. Lin teaches generating a bipartite graph based on shared multiplication and division techniques. The system will collect ride sharing request initiated by passengers in a set area over a period of time and set of empty taxi seats in the area. Lin, further, teaches taking into account unaccepted requests, which, will be added to the unmatched set until the request are accepted or no taxi can meet the request constraints. Lin, also, teaches mapping the request to the corresponding taxi, which, will then be converted into a bipartite graph with two subsets and edges. The edges consist of the optimal matching set and for each match in the set represents a new request accepted by the corresponding taxi. Lin, further, teaches a multiplier that will take into account request that have been matched and unmatched and then determine various points along the graph to match vehicles to those request. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date.
Zhang (CN 110648096 A). Zhang teaches building a graph model based on determining a relationship between each entity and a relationship attribute. The system will generate a weighted bipartite graph by weighting the sum of all edges of the graph and matching each driver with each .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628